     Case 3:20-cv-02509-JLS-NLS Document 17 Filed 04/22/21 PageID.87 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   DANIEL A. ROSEN, INC.,                                 Case No.: 20-CV-2509 JLS (NLS)
     d/b/a CREDIT REPAIR CLOUD,
12
                                           Plaintiff,       ORDER VACATING BRIEFING
13                                                          SCHEDULE FOR DEFENDANTS’
     v.                                                     MOTION TO DISMISS PENDING
14
                                                            SETTLEMENT
     LORENZO RODRIGUEZ, an individual;
15
     and LMR INTERNATIONAL, INC.,
                                                            (ECF Nos. 12, 15)
16   d/b/a CREDIT MONEY MACHINE,
17                                     Defendants.
18
19          It has come to the Court’s attention that the Parties have reached a settlement in
20   principle following their April 21, 2021 Early Neutral Evaluation Conference and that
21   Magistrate Judge Nita L. Stormes has ordered the parties to file a joint motion to dismiss
22   this action on or before May 14, 2021. See ECF No. 16. Accordingly, the Court
23   VACATES the briefing schedule for Defendants Lorenzo Rodriguez and LMR
24   International, Inc. d/b/a Credit Money Machine’s (collectively, “Defendants”) pending
25   Motion to Dismiss Complaint (“Mot.,” ECF No. 12). 1 Should the Parties fail to file a joint
26
27
     1
28    Pursuant to this Court’s March 23, 2021 Order, the hearing date for Defendants’ Motion has already
     been vacated and the matter taken under submission without oral argument. See ECF No. 15.

                                                        1
                                                                                    20-CV-2509 JLS (NLS)
     Case 3:20-cv-02509-JLS-NLS Document 17 Filed 04/22/21 PageID.88 Page 2 of 2



 1   motion to dismiss on or before May 14, 2021, the Court will issue an order setting a briefing
 2   schedule for Defendants’ pending Motion.
 3         IT IS SO ORDERED.
 4   Dated: April 22, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                20-CV-2509 JLS (NLS)
